Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 1 of 28
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 2 of 28
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 3 of 28
              Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 4 of 28




                  IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
NICOLE KLEIN                              :
Avalon, NJ 08202                          :
                                          :   CIVIL ACTION NO.
                         Plaintiff,       :
                                          :
              v.                          :   JURY TRIAL DEMANDED
                                          :
WILLS EYE HOSPITAL
840 Walnut Street                         :
Philadelphia, PA 19107                    :
                                          :
                         Defendant.       :
_________________________________________ :

                                            COMPLAINT

   I. INTRODUCTION

         Plaintiff, Nicole Klein, brings this action against her former employer, Wills Eye

Hospital, as a result of the invidious sex discrimination, retaliation, and hostile work

environment to which she was subjected, culminating in the termination of her employment.

Defendant’s discriminatory and retaliatory conduct violated Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”), the Pennsylvania Human Relations

Act, as amended, 43 P.S. §951, et seq. (“PHRA”), and the Philadelphia Fair Practices Ordinance,

as amended, Phila. Code §9-1101, et seq. (“PFPO”). Plaintiff seeks all damages available at law,

including economic loss, compensatory damages, punitive damages, attorneys’ fees and costs,

and all other relief this Court deems appropriate.

   II.         PARTIES

         1.       Plaintiff, Nicole Klein, is a female individual, residing in Avalon, New Jersey.

         2.       Defendant, Wills Eye Hospital (“Defendant”) is a hospital, maintaining a place of

business located 840 Walnut Street, Philadelphia, Pennsylvania 19107.
               Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 5 of 28




          3.       At all times material hereto, Defendant acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment

with Defendant and in furtherance of Defendant’s business.

          4.       At all times material hereto, Defendant acted as an employer of Plaintiff within

the meaning of the statutes which form the basis of this matter.

          5.       At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of the statutes which form the basis of this matter.

   III.         JURISDICTION AND VENUE

          6.       The causes of action that form the basis of this matter arise under Title VII, the

PHRA, and the PFPO.

          7.       The District Court has jurisdiction over Count I (Title VII) pursuant to 28 U.S.C.

§1331.

          8.       The District Court has supplemental jurisdiction over Count II (PHRA) and Count

III (PFPO) pursuant to 28 U.S.C. §1367.

          9.       Venue is proper in the District Court under 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claim occurred within this District.

          10.      On or about April 14, 2020, Plaintiff filed a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”), complaining of the acts of discrimination, retaliation,

and harassment alleged herein. This complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”).             Attached hereto, incorporated herein and marked as

“Exhibit A” is a true and correct copy of the PHRC Complaint (with personal identifying

information redacted).

          11.      On or about June 10, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue.



                                                    2
           Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 6 of 28




Attached hereto, incorporated herein and marked as “Exhibit B” is a true and correct copy of that

notice.

          12.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

   IV.          FACTUAL ALLEGATIONS

          13.      Plaintiff was employed by Defendant from on or about December 19, 2014 until

on or about March 5, 2020.

          14.      Plaintiff consistently performed her job duties in a highly competent manner and

received positive feedback.

          15.     Plaintiff last held the position of Infection Control, Quality Improvement, and

Regulatory Compliance Manager.

          16.     In or about 2016, Plaintiff began reporting to Gregory Passanante (male), Chief

Nursing Officer.

          17.     Passanante subjected Plaintiff to egregious sexual harassment.

          18.     Passanante made numerous comments to or about Plaintiff of a sexual and sexist

nature, including, without limitation:

                  a. Passanante told Plaintiff that one of his passwords was 69, a reference to the

                     sexual act;

                  b. Passanante commented to Plaintiff that he did not want to touch her “nuts;”

                  c. Passanante told Plaintiff and other female employee that he wanted to hug

                     them;

                  d. Passanante told Plaintiff that he had been accused of sexual harassment at

                     another hospital where he previously worked;



                                                   3
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 7 of 28




               e. Passanante commented on female employees’ and Plaintiff’s physical

                   appearance and clothes;

               f. Passanante stated that he was the “boss” and could have anything he wanted;

               g. Passanante commented than a female outside representative wore a dress that

                   was too tight, that her “boobs were hanging out,” and that she had big lips;

                   and

               h. Passanante commented that that a Senior Registered Nurse looked “stuffed in

                   her scrubs,” and that she was “too big” to wear her scrubs.

       19.     Multiple employees told Plaintiff that Passanante hired Plaintiff because she is

“pretty” and that he looked at her as “ditzy.”

       20.     In addition to making sexist comments, Passanante treated female employees,

including Plaintiff, in a more hostile, dismissive, and demeaning manner than he treated male

employees, including, without limitation,

               a. Passanante got angry at Plaintiff, slammed his hands against a desk, and said

                   that this was his “fucking job” on the line;

               b. Passanante interrupted Plaintiff during meetings;

               c. Passanante belittled the work of Plaintiff and other female employees;

               d. Passanante unjustly criticized the performance of Plaintiff and other female

                   employees and did not criticize male employees whose performance was

                   deficient;

               e. Passanante called a female employee a “fucking idiot;” and

               f. Passanante stated that he yelled at his mother and made her cry.

       21.     Plaintiff found Passanante’s comments and conduct to be offensive, based on sex,



                                                 4
          Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 8 of 28




and contributing to the hostile work environment to which Plaintiff was subjected.

         22.   In addition to Passanante’s comments and conduct, he also refused to give

Plaintiff an additional salary increase despite giving raises to male employees.

         23.   In or about 2018, when Plaintiff asked Passanante for a salary increase, he refused

and told Plaintiff that she needed to get her master’s degree first.

         24.   In or about May 2019, after Plaintiff had obtained her master’s degree, Passanante

nevertheless stated that Plaintiff did not deserve a raise and that she did not know how to manage

money.

         25.   Plaintiff complained to Kimmel numerous times about Passanante’s comments

and conduct.

         26.   Kimmel repeatedly failed to take corrective action.

         27.   Kimmel told Plaintiff that Passanante is sexist and does not like successful

women and instructed Plaintiff not to challenge Passanante.

         28.   Kimmel instructed Plaintiff not to complain about Passanante, especially because

Cynthia Farano (female), Chief Human Resources and Compliance Officer, would not take her

side.

         29.   Other female employees told Plaintiff that Farano did not respect women and

liked male employees better.

         30.   On or about January 15, 2020, in a meeting with Farano, Plaintiff complained of

sex discrimination. Plaintiff complained of Passanante’s sex-based comments, conduct, and

hostility towards her.

         31.   Farano instructed Plaintiff to be positive and look for another job.

         32.   Defendant failed to remedy or prevent the sex discrimination to which Plaintiff



                                                  5
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 9 of 28




was subjected.

       33.       Defendant failed to investigate Plaintiff’s sex discrimination complaints.

       34.       After Plaintiff complained of sex discrimination, Passanante was increasingly

hostile and dismissive toward her, including, without limitation, ignoring Plaintiff, withholding

work-related information, assigning Plaintiff’s job duties to other employees, criticizing Plaintiff

performance, and speaking over Plaintiff:

       35.       On or about January 17, 2020, in a meeting with Kimmel, Plaintiff complained of

sex discrimination and retaliation.

       36.       On or about January 21, 2020, in a meeting with Passanante and Farano, Farano

stated that she told Passanante about Plaintiff’s meeting with her on January 15, 2020, wherein

Plaintiff complained of sex discrimination.

       37.       Farano again stated that Plaintiff should look for another job and provided her

with contact information for a recruiter. Passanante additionally stated that Plaintiff should look

for another job.

       38.       On or about January 22, 2020, in a meeting with Farano, Plaintiff complained that

Passanante was retaliating against Plaintiff. Plaintiff stated that she felt like Passanante was

trying to push her out.

       39.       Farano instructed Plaintiff to avoid Passanante and look for another job.

       40.       Defendant failed to remedy or prevent the sex discrimination and retaliation to

which Plaintiff was subjected.

       41.       Defendant failed to investigate Plaintiff’s sex discrimination and retaliation

complaints.

       42.       On or about March 5, 2020, in a meeting with Passanante and Farano, Defendant



                                                  6
           Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 10 of 28




terminated Plaintiff’s employment, effective immediately.

          43.   The stated reason for Plaintiff’s termination was position elimination.

          44.   Plaintiff was the only employee at Defendant whose position was allegedly

eliminated effective March 5, 2020.

          45.   Defendant hired a new employee who assumed the majority of Plaintiff’s job

duties.

          46.   Defendant’s articulated explanation is a pretext.

          47.   Plaintiff’s sex was a motivating and/or determinative factor in Defendant’s

treatment of Plaintiff, including failing to give her a salary increase and the termination of her

employment.

          48.   Plaintiff’s engaging in protected activity was a motivating and determinative

factor in Defendant’s treatment of Plaintiff, including the termination of her employment

          49.   Defendant subjected Plaintiff to a hostile work environment because of her sex

and/or her complaints of discrimination and retaliation.

          50.   Defendant failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective and/or remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

          51.   Plaintiff was subjected to severe and/or pervasive conduct that interfered with her

ability to perform her job duties and was not welcomed by Plaintiff, thereby creating a hostile

work environment.

          52.   The conduct to which Plaintiff was subjected was so severe and/or pervasive that

a reasonable person in Plaintiff’s position would find the work environment to be hostile and/or

abusive.



                                                 7
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 11 of 28




        53.     As a direct and proximate result of the discriminatory and retaliatory conduct of

Defendant, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings

and/or earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of

self-esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at

this time.

        54.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of the unlawful behavior complained of herein unless and until this

Court grants the relief requested herein.

        55.     Plaintiff has incurred and is entitled to all costs and attorneys’ fees incurred as a

result of the unlawful behavior complained of herein.

                                      COUNT I – TITLE VII

        56.     Plaintiff incorporates herein by reference the above paragraphs as if set forth

herein in their entirety.

        57.     By committing the foregoing acts of discrimination, retaliation, and harassment

against Plaintiff, Defendant violated Title VII.

        58.     Defendant acted willfully and intentionally, and with malice and/or reckless

indifference to Plaintiff’s protected rights, thereby warranting the imposition of punitive

damages.

        59.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        60.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s violations of Title VII unless and until this Court

grants the relief requested herein.



                                                   8
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 12 of 28




        61.     No previous application has been made for the relief requested herein.

                                       COUNT II – PHRA

        62.     Plaintiff incorporates herein by reference the above paragraphs as if set forth

herein in their entirety.

        63.     By committing the foregoing acts of discrimination, retaliation, and harassment

against Plaintiff, Defendant violated the PHRA.

        64.     As a direct and proximate result of Defendant’s violation of the PHRA, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees

and costs.

        65.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s violations of the PHRA unless and until this Court

grants the relief requested herein.

        66.     No previous application has been made for the relief requested herein.

                                      COUNT III – PFPO

        67.     Plaintiff incorporates herein by reference the paragraphs above, as if set forth

herein in their entirety.

        68.     By committing the foregoing acts of discrimination, retaliation, and harassment

against Plaintiff, Defendant violated the PFPO.

        69.     Said violations warrant the imposition of punitive damages.

        70.     As a direct and proximate result of Defendant’s violation of the PFPO, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees

and costs.

        71.     Plaintiff is now suffering and will continue to suffer irreparable injury and



                                                  9
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 13 of 28




monetary damages as a result of Defendant’s violations of the PFPO unless and until this Court

grants the relief requested herein.

        72.      No previous application has been made for the relief requested herein.

                                               RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendant’s unlawful conduct, and specifically prays that this Court grant the following relief to

Plaintiff by:

        (a) declaring the acts and practices complained of herein to be in violation of Title VII;

        (b) declaring the acts and practices complained of herein to be in violation of the PHRA;

        (c) declaring the acts and practices complained of herein to be in violation of the PFPO;

        (d) enjoining and permanently restraining the violations alleged herein;

        (e) entering judgment against Defendant and in favor of Plaintiff in an amount to be

              determined;

        (f) awarding damages to make Plaintiff whole for all lost earnings, earning capacity and

              benefits, past and future, which Plaintiff has suffered or may suffer as a result of

              Defendant’s unlawful conduct;

        (g) awarding back pay and front pay;

        (h) awarding compensatory damages to Plaintiff for past and future pain and suffering,

              emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which

              Plaintiff has suffered or may suffer as a result of Defendant’s unlawful conduct;

        (i) awarding punitive damages to Plaintiff;

        (j) awarding Plaintiff such other damages and relief as is appropriate under Title VII, the

              PHRA, and the PFPO;



                                                  10
    Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 14 of 28




   (k) awarding Plaintiff attorneys’ fees;

   (l) awarding Plaintiff the costs of suit, expert fees and other disbursements; and

   (m) granting such other and further relief as this Court may deem just, proper, or equitable

         including other equitable and injunctive relief providing restitution for past violations

         and preventing future violations.



                                                    CONSOLE MATTIACCI LAW, LLC


Dated:      September 7, 2021                      By:     _______________________
                                                           Lane J, Schiff, Esquire
                                                           1525 Locust St., 9th Floor
                                                           Philadelphia, PA 19102
                                                           (215) 545-7676

                                                           Attorney for Plaintiff,
                                                           Nicole Klein




                                              11
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 15 of 28




  EXHIBIT A
      Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 16 of 28




                     COMMONWEALTH OF PENNSYLVANIA
                           GOVERNOR’S OFFICE
                PENNSYLVANIA HUMAN RELATIONS COMMISSION

                                 COMPLAINT
__________________________________________
                                           :
COMPLAINANT:                               :
                                           :
NICOLE KLEIN                               :                    Docket No.
                                           :
v.                                         :
                                           :
RESPONDENTS:                               :
                                           :
WILLS EYE HOSPITAL                         :
                                           :
and                                        :
                                           :
GREGORY PASSANANTE, aider and abettor :
                                          :
and                                       :
                                          :
CYNTHIA FARANO, aider and abettor          :
__________________________________________:

  1. The Complainant herein is:

     Name:                         Nicole Klein

     Address:                      REDACTED
                                   Avalon, NJ 08202

  2. The Respondents herein are:

     Names:                        Wills Eye Hospital (“Respondent Entity”); Gregory
                                   Passanante, aider and abettor (“Respondent Passanante”);
                                   Cynthia Farano, aider and abettor (“Respondent Farano”)

     Address:                      840 Walnut Street
                                   Philadelphia, PA 19107
           Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 17 of 28




   3. I, Nicole Klein, the Complainant herein, allege that I was subjected to unlawful

discrimination because of my sex (female) and unlawful retaliation because of my complaints of

sex discrimination, as set forth below.

          Discrimination and Retaliation

             A. I specifically allege:

             [1]        I was hired by Respondent Entity on or about December 19, 2014.

             [2]        I consistently performed my job duties in a highly competent manner, and

received positive feedback.

             [3]        I last held the position of Infection Control, Quality Improvement, and

Regulatory Compliance Manager.

             [4]        I last reported to Respondent Gregory Passanante (male), Chief Nursing

Officer. Respondent Passanante reported to Joseph Bilson (male), Chief Executive Officer.

             [5]        Respondent Passanante made comments to me of a sexual and sexist

nature.

             [6]        In a leadership staff meeting, Respondent Passanante stated that he had

been accused of sexual harassment at another hospital where he was previously employed.

             [7]        Respondent Passanante commented to REDACTED (female),

Administrative Assistant, and me that one of his passwords was 69. I understood this to be a

sexual reference.

             [8]        Respondent Passanante commented to me that he did not want to touch my

nuts.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 18 of 28




           [9]          Respondent Passanante commented on female employees’ and my

physical appearance and clothes. I never heard Respondent Passanante commenting on male

employees’ physical appearance or clothes.

           [10]         Respondent Passanante commented that REDACTED (female), Outside

Representative, wore a dress that was too tight, that her “boobs were hanging out,” and that she

had big lips.

           [11]         Respondent Passanante commented that REDACTED (female), Senior

Registered Nurse, looked “stuffed in her scrubs,” and that she was “too big” to wear her scrubs.

           [12]         Employees told me that Respondent Passanante hired me because I was

“pretty” and “ditzy.”

           [13]         Employees told me that Respondent Passanante looked at me as a “ditzy”

woman.

           [14]         Swartz (female) and John Kimmel (male), Director of Nursing, told me

that Respondent Passanante did not like to be challenged or told what to do by women.

           [15]         Respondent Passanante yelled at REDACTED           (female), Nurse,

asking what was wrong with her and calling her “a fucking idiot.” I never heard Respondent

Passanante speak to a male employee in the same way.

           [16]         Respondent Passanante told REDACTED            (female), Project

Manager, that he was her boss and he could have anything he wanted.

           [17]         Respondent Passanante told REDACTED (female) that he yelled at his mom

and made her cry.

           [18]         Respondent Passanante interrupted me during meetings.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 19 of 28




           [19]        Respondent Passanante belittled the work that female employees,

including me, did.

           [20]        Respondent Passanante treated female employees, including me, in a more

hostile, dismissive, and demeaning manner than he treated male employees.

           [21]        Respondent Passanante treated male employees more favorably than he

treated female employees, including me.

           [22]        Respondent Passanante unjustly criticized female employees, including

me, and did not criticize male employees whose performance was deficient.

           [23]        I found Respondent Passanante’s comments and conduct to be offensive,

based on sex, and contributing to the hostile work environment to which I was subjected.

           [24]        When Respondent Passanante engaged in comments and conduct of a

sexual and sexist nature, I objected.

           [25]        In or about 2018, when I asked Respondent Passanante for a salary

increase, he refused and told me that I needed to get my master’s degree first.

           [26]        In or about May 2019, after I had obtained my master’s degree, Kimmel

(male) told me that he had asked Respondent Passanante if I was now entitled to a raise, as I had

obtained my master’s degree and was Manager of three areas: Infection Control; Quality

Improvement; and Regulatory Compliance. Kimmel told me that Respondent Passanante stated

that I did not deserve a raise and that I did not know how to manage my money. Kimmel told me

that Respondent Passanante took Kimmel and other male employees out for drinks and told them

that he would get them more money.

           [27]        Respondents failed to give me a salary increase because of my sex.
        Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 20 of 28




           [28]       Kimmel (male) told me that Respondent Passanante is sexist and does not

like successful women, and instructed me not to challenge Respondent Passanante.

           [29]       Kimmel (male) instructed me not to complain about Respondent

Passanante, especially because Respondent Cynthia Farano (female), Chief Human Resources

and Compliance Officer, would not take my side.

           [30]       Female employees told me that Respondent Farano did not respect women

and liked male employees better.

           [31]       In or about the end of December 2019, Respondent Passanante came into

my office and told me that he was going to give me a hug. I told him no, and refused his touch.

Later that day, REDACTED (female) came into my office and told me that Respondent Passanante

went into her office and hugged her. She stated that it made her feel uncomfortable.

           [32]       In or about the end of December 2019, following the above, I complained

to Kimmel (male) that Respondent Passanante tried to hug me in my office.

           [33]       Respondent Entity failed to remedy or prevent the sex discrimination to

which I was subjected.

           [34]       Respondent Entity failed to investigate my sex discrimination complaints.

           [35]       On or about January 15, 2020, in a meeting with Respondent Farano, I

complained of sex discrimination. I complained of Respondent Passanante’s sex-based

comments, conduct, and hostility toward me. Respondent Farano instructed me to be positive

and look for another job.

           [36]       Respondent Entity failed to remedy or prevent the sex discrimination to

which I was subjected.

           [37]       Respondent Entity failed to investigate my sex discrimination complaints.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 21 of 28




           [38]        After I complained of sex discrimination, Respondent Passanante was

increasingly hostile and dismissive toward me, and treated me differently and worse than before

I had complained of sex discrimination and differently and worse than male and/or

noncomplaining female employees.

           [39]        Respondent Passanante ignored me and avoided me.

           [40]        Respondent Passanante withheld work-related information, support, and

resources from me, and excluded me from meetings and communications necessary to do my

job.

           [41]        Respondent Passanante unjustly criticized my performance.

           [42]        Respondent Passanante spoke over me in meetings.

           [43]        Respondent Passanante circumvented me and assigned certain of my job

duties and responsibilities to other employees.

           [44]        On or about January 17, 2020, in a meeting with Kimmel (male), I

complained of sex discrimination and retaliation. I complained of Respondent Passanante’s sex-

based comments and hostility toward me, and complained that Respondent Passanante’s hostility

toward me worsened after I complained about him to Respondent Farano.

           [45]        On January 21, 2020, in a meeting with Respondent Passanante and

Respondent Farano, Respondent Farano stated that she told Respondent Passanante about our

meeting on January 15, 2020. Respondent Farano again stated that I should look for another job

and provided me with contact information for a recruiter. Respondent Passanante also stated that

I should look for another job.

           [46]        On January 22, 2020, in a meeting with Respondent Farano, I complained

that Respondent Passanante was retaliating against me because of my complaints by treating me
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 22 of 28




in an increasingly hostile manner, making it difficult for me to do my job, and unfairly criticizing

my performance. I stated that I felt like Respondent Passanante was trying to push me out.

Respondent Farano instructed me to avoid Respondent Passanante and look for another job.

           [47]           Respondent Entity failed to remedy or prevent the sex discrimination and

retaliation to which I was subjected.

           [48]           Respondent Entity failed to investigate my sex discrimination and

retaliation complaints.

           [49]           Antinucci (female) told me that she believed that Respondent Farano told

Respondent Passanante about the sex discrimination complaint I made to Respondent Farano on

January 15, 2020 and that Respondent Passanante was retaliating against me for it.

           [50]           On March 5, 2020, in a meeting with Respondent Passanante and

Respondent Farano, Respondent Entity terminated my employment, effective immediately.

Before I had complained of sex discrimination, I had no indication my job was in jeopardy. The

stated reason for my termination was position elimination.

           [51]           Respondents terminated my employment because of my sex and/or my

complaints of sex discrimination.

           [52]           I was the only employee at Respondent Entity who was terminated

effective March 5, 2020.

           [53]           Respondents subjected me to a hostile work environment because of my

sex and/or my complaints of sex discrimination.

           [54]           Respondent Entity failed to remedy or prevent the sex discrimination and

retaliation at Respondent Entity.

           [55]           I had no opportunity to remain employed with Respondent Entity.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 23 of 28




           [56]        Respondent Entity assigned my job duties to Vinit Awatramani (male),

Human Resources Business Partner, John Knapp (male), Patient Safety Officer and Patient

Registration Coordinator, Patricia Middaugh (female), Quality Project Manager, and Kimmel

(male). I was more qualified to perform my job duties than the male and/or noncomplaining

employees to whom Respondents assigned my job duties.

           [57]        Respondents’ sex discriminatory and retaliatory conduct and comments

have caused me emotional distress.

           [58]        Respondents’ sex discriminatory and retaliatory conduct and comments

constitute a continuing violation.

           [59]        Respondents’ comments and conduct evidence a bias against female

and/or complaining employees.

           [60]        Respondent Entity has an underrepresentation of female employees,

particularly in high-level positions.

           [61]        Respondent Passanante aided and abetted Respondent Entity in subjecting

me to sex discrimination and retaliation.

           [62]        Respondent Farano aided and abetted Respondent Entity in subjecting me

to sex discrimination and retaliation.

           [63]        I bring this Complaint as a class and pattern and practice Complaint

on behalf of myself and any and all current or former employees of Respondents who are

female, and have been discriminated against based on sex, in connection with the terms and

conditions of their employment, including being subjected to a hostile work environment,

failure to promote, compensation, and/or termination.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 24 of 28




             B. Based on the aforementioned, I allege that Respondents have discriminated

against me because of my sex (female) and retaliated against me because of my complaints of

sex discrimination, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e, et seq. (“Title VII”), the Pennsylvania Human Relations Act, as amended, 43

P.S. § 951, et seq. (“PHRA”), and the Philadelphia Fair Practices Ordinance, Phila. Code § 9-

1101, et seq. (“PFPO”).

        4.         The allegations in Paragraph 3 hereof constitute unlawful discriminatory practices

in violation of:

              X           Pennsylvania Human Relations Act (Act of October 27, 1955, P.L.

             744, as amended) Section 5 Subsection(s):        (a); (d); (e)__

             ____         Section 5.1 Subsection(s) _____________________________

             ____         Section 5.2 Subsection(s) _____________________________

             ____         Pennsylvania Fair Educational Opportunities Act (Act of July 17, 1961,

             P.L. 766, as amended) Section 4 Subsection(s) _____________________________

        5.         Other action based upon the aforesaid allegations has been instituted by the

Complainant in any court or before any other commission within the Commonwealth of

Pennsylvania as follows:

              X           This charge will be referred to the EEOC for the purpose of dual

             filing.

        6.         The Complainant seeks that Respondent be required to:

             (a) Make the Complainant whole.

             (b) Eliminate all unlawful discriminatory practice(s) and procedure(s).

             (c) Remedy the discriminatory effect of past practice(s) and procedure(s).
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 25 of 28




 (d) Take further affirmative action necessary and appropriate to remedy the violation

    complained of herein.

 (e) Provide such further relief as the Commission deems necessary and appropriate.
         Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 26 of 28




                                        VERIFICATION


        I hereby verify that the statements contained in this complaint are true and correct to the

best of my knowledge, information, and belief. I understand that false statements herein are

made subject to the penalties of 18 P.A.C.A. Section 4904, relating to unsworn falsification to

authorities.




_____________________          ______________________________________________
(Date Signed)                  (Signature) Nicole Klein
                                              REDACTED
                                              Avalon, NJ 08202
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 27 of 28




  EXHIBIT B
Case 2:21-cv-03985-KSM Document 1 Filed 09/07/21 Page 28 of 28
